******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
  STATE OF CONNECTICUT v. ADAM BENEDICT
                (SC 19549)
   Rogers, C. J., and Palmer, Zarella, McDonald and Vertefeuille, Js.
     Argued September 14—officially released December 6, 2016

  William J. Ward, for the appellant (defendant).
   Harry Weller, senior assistant state’s attorney, with
whom, on the brief, were David S. Shepack, state’s
attorney, and David R. Shannon, senior assistant state’s
attorney, for the appellee (state).
                           Opinion

   ROGERS, C. J. The sole issue in this certified appeal
is whether the trial court deprived the defendant, Adam
Benedict, of his right to a fair trial by denying his request
to strike a juror for cause when the defendant had
shown that the juror was a police officer with possible
ties to the agency investigating the defendant’s case.1
In his second trial, the jury, including the challenged
juror, found the defendant guilty of one count of sexual
assault in the fourth degree in violation of General Stat-
utes § 53a-73a (a) (6), and not guilty of two additional
counts under the same statute. The defendant appeals
from the judgment of the Appellate Court affirming the
trial court’s judgment after concluding that the trial
court properly had denied his challenge of the juror for
cause. State v. Benedict, 158 Conn. App. 599, 620, 119
A.3d 1245 (2015). The defendant claims that the chal-
lenged juror’s bias should have been conclusively pre-
sumed because the juror was a Southbury police officer
who reported to a Connecticut state trooper and other
Connecticut state troopers who investigated the defen-
dant’s criminal charges. We disagree and affirm the
judgment of the Appellate Court.
   The record reveals the following facts and procedural
history which are relevant to this appeal. The victim2
made a report to the Connecticut state police in Litch-
field alleging that when she was seventeen years old
and a high school senior, the defendant, a substitute
teacher and coach at her high school, invited her to
his residence and, after she arrived, engaged in sexual
conduct with her. Samantha McCord, a Connecticut
state trooper assigned to Troop L in Litchfield, investi-
gated the complaint.
  The defendant was tried before a jury in January,
2010, on an amended information charging him with
three counts of sexual assault in the fourth degree in
violation of § 53a-73a (a) (6), and one count of harass-
ment in violation of General Statutes § 53a-183. McCord
was a key witness for the state. The jury acquitted the
defendant of harassment, but could not reach a verdict
on the sexual assault counts. Consequently, the trial
court declared a mistrial on those counts, and the case
was rescheduled for a second jury trial.
   During the first day of jury selection for the second
trial, the defendant exhausted his peremptory chal-
lenges. Later that day, a venireperson, identified as J.J.,3
was individually questioned. As an initial inquiry, the
trial court asked what J.J. did for work, and he
responded that he was a police officer for the town of
Southbury. J.J. later stated that ‘‘in Southbury, my boss
. . . is a state police sergeant,’’ and also that he
‘‘work[ed] under the state police.’’ When questioned
whether he knew any of the specific state troopers who
were going to testify at the defendant’s trial, J.J. stated
that he did not know any of the names that defense
counsel had provided to him.
   Upon questioning by the trial court and the parties,
J.J. stated that he would not consider a witness more
credible because of his or her role as a police officer,
and he agreed that ‘‘[j]ust because somebody’s a police
officer and comes in here and testifies, that [does not]
mean that [they are] telling the truth . . . .’’ He also
stated that the defendant would not be ‘‘sitting at any
disadvantage at all’’ due to the fact that J.J. worked
under the state police and it was the state police that
had arrested the defendant.
   The defendant challenged J.J. for cause on the ground
that J.J. ‘‘works for the very people who are going to
be testifying.’’ The state disagreed that J.J. worked for
the investigating agency, instead describing the South-
bury police as ‘‘a police department unto themselves
with the exception [being] they have a sergeant from
the state police who is on loan to them . . . .’’ The state
noted that J.J.’s employer was the town of Southbury.
Furthermore, according to the state, the trooper
assigned to Southbury ‘‘doesn’t even work for Troop L.
That’s a different troop. That’s a Southbury troop. That’s
not even Troop L.’’ In response to the defendant’s chal-
lenge to J.J. for cause, the trial court seemed to address
both actual and implied bias challenges for cause, stat-
ing that ‘‘[u]nless you have a case which tells me that
a police officer is per se ineligible to serve on a jury in
a criminal case, I have found nothing in the answers
from this juror that would indicate that he couldn’t be
a fair and impartial juror.’’ The court then denied the
defendant’s challenge for cause, observing that J.J.
‘‘does not know any of the officers involved in the case,
not even remotely.’’
   The next morning, before continuing with voir dire,
the defendant renewed his challenge to J.J. for cause,
specifically claiming implied bias due to an ‘‘on-going
employment relationship with a prosecutorial arm of
the case . . . .’’ In advocating for J.J. to be removed
due to implied bias, defense counsel alleged that ‘‘[J.J.]
essentially works under the department that arrested
[the defendant]. He’s testified to that. He works for the
state trooper down there in Southbury. Also, Trooper
McCord said that she’d been transferred. The likelihood
[of] [J.J.] running into Trooper McCord or one of the
other officers during the course of his career is very
likely. He works with the prosecutorial arm.’’ In
response, the state asserted that J.J. was ‘‘not employed
by the Connecticut Division of Criminal Justice. He’s
not even employed by the state police. He’s employed
by the town of Southbury. So, it’s a totally different sit-
uation.’’
  The trial court responded to the defendant’s renewed
challenge to remove J.J. for cause as follows: ‘‘I had
a juror here who happened to be a police officer, a
prospective juror, who answered the questions to the
court’s satisfaction that he would be fair and impartial.
He had the educational background. [J.J.] was on the
force for about four years. He’s a relatively new police
officer. My recollection of his testimony was he does not
do any type of investigations regarding sexual assault
cases. And I think another issue that would probably
be raised in future proceeding[s], is the nature of this
trial. I mean, I believe the trial will boil down to the
credibility of two witnesses against [the defendant].
And I know that from the last trial that there was [an]
investigation done by an officer and she was one of the
key witnesses; I will give you that much, that she was
a key witness involved in the investigation. [J.J.] doesn’t
know that person and I could not—to start speculating
as to whether or not he would be embarrassed to go
back to his police department because of something
that he heard at this trial regarding the testimony of an
investigating officer, is so speculative and so tenuous,
I’d—I would have to—if I removed him [for] cause it
would basically be because per se, he was a police
officer. And I am not going to do that. So, I am not going
to excuse him for cause. So, your renewed challenge to
remove [J.J.] for cause is denied.’’
   The second jury trial was conducted in April, 2010.
After two days of deliberation, the jury, which included
J.J., found the defendant guilty of one count of sexual
assault in the fourth degree and not guilty of the
remaining two counts. Subsequently, the trial court sen-
tenced the defendant to one year of incarceration, exe-
cution suspended after ninety days, followed by three
years of probation with special conditions.
   The defendant appealed to the Appellate Court, rais-
ing four claims, including that the trial court had vio-
lated his state and federal constitutional rights to a fair
trial by denying his challenge to J.J. for cause. State v.
Benedict, 136 Conn. App. 36, 38 and n.2, 43 A.3d 772
(2012). Because the Appellate Court held that a separate
confrontation clause claim was dispositive of the defen-
dant’s appeal, it reversed his conviction and remanded
the case for a new trial without addressing his other
claims. Id. Thereafter, this court reversed the Appellate
Court’s judgment, holding that there had been no con-
frontation clause violation, and remanded the case to
the Appellate Court to decide the defendant’s remaining
claims. State v. Benedict, 313 Conn. 494, 515–16, 98
A.3d 42 (2014). On remand, the Appellate Court held
that the defendant had failed to meet his burden of
proving a master-servant relationship between the state
police and the officers of the Southbury Police Depart-
ment and, therefore, that the trial court had not abused
its discretion in denying the defendant’s juror challenge
for cause with respect to J.J.4 State v. Benedict, supra,
158 Conn. App. 611. This appeal followed.
  The defendant asserts that the trial court should have
removed J.J. for cause based on a principal challenge,
where implied bias is conclusively presumed and dis-
qualification is required as a matter of law, because he
was a police officer with a close employment relation-
ship with the state police who had investigated the
criminal case. The defendant concedes that mere
employment as a police officer is not sufficient to
require that a juror be removed for cause, but contends
that such employment plus some additional factor may
require removal. According to the defendant, J.J. satis-
fied that test because he was a Southbury police officer
whose supervisor was a trooper with the Connecticut
state police, which was the law enforcement agency
that had investigated the criminal case. Accordingly,
the defendant contends that J.J. had a prohibitively
close employment relationship with the investigating
agency.
   The state responds that a master-servant relationship
between a juror and an investigating agency, as opposed
to a prosecuting agency, does not meet the criteria
for a principal challenge. In the state’s view, principal
challenges based on a master-servant relationship are
limited to relationships between a juror and a party,
and, while a prosecuting authority is a party to a crimi-
nal case, an investigating agency is not. The state further
claims that, even if this court were to hold that a police
officer employed by the investigating agency should be
removed for implied bias, the defendant failed to meet
his burden of establishing such a relationship during
voir dire. The state points to the fact that the record
strongly suggested that J.J. was employed by the town
of Southbury and not directly by the state police. The
state contends further that the investigating troop cov-
ers a geographic region of the state that does not include
Southbury, and that J.J. did not personally know any
of the troopers named on the witness list. Although we
disagree with the state that a juror’s employment with
an investigating agency can never be grounds for dis-
missal due to implied bias, we nevertheless agree that
the defendant in this case failed to establish the factual
basis necessary to compel the trial court to grant his
principal challenge to J.J. Specifically, the defendant
did not show that J. J. was employed by the state police.
  We first set forth the applicable standard of review
and general principles. While a trial court is generally
accorded deference in making determinations of a
juror’s competency to serve; State v. Esposito, 223
Conn. 299, 310, 613 A.2d 242 (1992); once a defendant
establishes the existence of a prohibited relationship
under a principal challenge, removal of the challenged
juror is required as a matter of law. Morgan v. St. Fran-
cis Hospital & Medical Center, 216 Conn. 621, 624, 583
A.2d 630 (1990).
  ‘‘As a preliminary matter, we note the settled princi-
ple that ‘[j]ury impartiality is a core requirement of the
right to trial by jury guaranteed by the constitution of
Connecticut, article first, § 8, and by the sixth amend-
ment to the United States constitution. . . . In essence,
the right to jury trial guarantees to the criminally
accused a fair trial by a panel of impartial, indifferent
jurors. . . . The modern jury is regarded as an institu-
tion in our justice system that determines the case solely
on the basis of the evidence and arguments given [it]
in the adversary arena after proper instructions on the
law by the court.’ . . . State v. Brown, [235 Conn. 502,
522–23, 668 A.2d 1288 (1995)].’’ State v. Johnson, 288
Conn. 236, 248, 951 A.2d 1257 (2008).
  ‘‘ ‘In Connecticut, the disqualification of a juror may
be based upon the General Statutes or upon the rules
of the common law.’ Johnson v. New Britain General
Hospital, 203 Conn. 570, 580, 525 A.2d 1319 (1987);
McCarten v. Connecticut Co., 103 Conn. 537, 542, 131
A. 505 (1925); see General Statutes § 51-217 (c) (1).’’
Morgan v. St. Francis Hospital & Medical Center,
supra, 216 Conn. 623. In the present case, the defendant
does not raise a claim under § 51-217 (c) (1), but relies
solely on the common law.
   ‘‘At common law, challenges to the suitability of a
juror may be either peremptory (without a stated basis)
or for cause (for an articulated reason).’’ Id., 624. ‘‘ ‘[A]
challenge [for cause] to an individual juror for bias
or prejudice can be either a principal challenge or a
challenge to the favor. McCarten v. Connecticut Co.,
[supra, 103 Conn. 542]. A principal challenge may arise
when the connection between the prospective juror and
either party is of so close a nature that, when the facts
concerning the relationship or interest are proven or
when the prospective juror ‘‘has formed or expressed
an opinion on the question at issue,’’ the disqualification
is conclusively presumed. Id.; see, e.g., State v. Kokos-
zka, 123 Conn. 161, 164, 193 A. 210 (1937). A challenge
to the favor, on the other hand, is one where the connec-
tion, being more remote, tends to show bias but does
not create a conclusive presumption of bias. McCarten
v. Connecticut Co., supra, 542–43.’ Johnson v. New Brit-
ain General Hospital, [supra, 203 Conn. 581–82].’’ State
v. Esposito, supra, 223 Conn. 309.
  ‘‘The reason for disqualifying a whole class [of jurors]
on the ground of bias is the law’s recognition that if
the circumstances of that class in the run of instances
are likely to generate bias, consciously or uncon-
sciously, it would be a hopeless endeavor to search out
the impact of these circumstances on the mind and
judgment of a particular individual. That is the reason
why the influences of consanguinity or of financial inter-
est are not individually canvassed.’’ Dennis v. United
States, 339 U.S. 162, 181, 70 S. Ct. 519, 94 L. Ed. 734
(1950) (Frankfurter, J., dissenting); see id., 171–72
(majority holding that mere fact of juror’s government
employment not ground for principal challenge).
   This court has sought to avoid creating ‘‘a set of
unreasonably constricting presumptions that jurors be
excused for cause’’; State v. Clark, 164 Conn. 224, 228,
319 A.2d 398 (1973); since a defendant’s right to an
impartial jury is also protected through a showing of
actual bias or prejudice. We previously have indicated
that, in Connecticut, the ‘‘[g]rounds for a principal chal-
lenge include, ‘relationship to either party to the suit,
a former service as arbitrator on either side, an interest
in the outcome of the suit, either personal or as a mem-
ber of a corporation, or the relation of master or ser-
vant, steward, attorney, landlord or tenant to either
party, or that the prospective juror has conversed with
either party upon the merits of the case, or has formed
or expressed an opinion on the question at issue.’
McCarten v. Connecticut Co., [supra, 103 Conn. 542].’’
(Emphasis added.) State v. Esposito, supra, 223 Conn.
309–10 n.7. ‘‘These relationships are ‘held to import
absolute bias or favor and require the disqualification
of the juror as a matter of law.’ State v. Kokoszka,
supra, 123 Conn. 164.’’ Morgan v. St. Francis Hospital &
Medical Center, supra, 216 Conn. 624. Once the factual
basis for the principal challenge has been proven by a
party, the disqualification is conclusively presumed. See
McCarten v. Connecticut Co., supra, 542.
   ‘‘Connecticut has no common-law rule or statute pro-
hibiting or exempting an active police officer from ser-
vice on a jury solely because of his occupation . . . .
See General Statutes [Rev. to 1972] § 51-219. We find
ourselves in agreement with the holding of the Circuit
Court of Appeals for the Second Circuit which . . .
stated in Mikus v. United States, 433 F.2d 719, 724 [(2d
Cir. 1970)] . . . ‘[t]he mere fact of membership on a
police force is not presumptively a disqualification for
service on a jury in a criminal case.’ ’’ State v. Clark,
supra, 164 Conn. 227. This rule is in accord with other
jurisdictions. See United States v. Alexander, Docket
No. 94-5154, 1995 WL 631813, *1 (10th Cir. October 27,
1995) (decision without published opinion, 69 F.3d 548
[1995]) (police officer); United States v. McIntyre, 997
F.2d 687, 697–98 (10th Cir. 1993) (former police officer);
United States v. Mitchell, 556 F.2d 371, 378–79 (6th Cir.
1977) (former police officer who knew witness); State
v. Foster, 150 La. 971, 985, 91 So. 411 (1922) (deputy
sheriff); State v. Carter, 106 La. 407, 408, 30 So. 895
(1901) (constable); State v. Edwards, 716 S.W.2d 484,
487–88 (Mo. App. 1986) (city police reserve officer, no
connection to county police department investigating
crime); State v. Cosgrove, 16 R.I. 411, 412, 16 A. 900
(1889) (constable); Burns v. State, 12 Tex. App. 269,
278 (1882) (deputy sheriff); State v. Parker, 104 Vt. 494,
497–98, 162 A. 696 (1932) (deputy sheriff).
  Contrary to the state’s argument, however, reviewing
courts have at times approved the removal of police
officers or other law enforcement officials from juries,
for cause, when certain other circumstances are pre-
sent. This is the case even though the police, an investi-
gating agency, are not truly a party to the criminal
matter. In these instances, the prospective juror who
worked in law enforcement typically had a close rela-
tionship with one or more of the police witnesses who
would be testifying in the case. See State v. Petty, 610
S.W.2d 126, 127 (Mo. App. 1980) (juror was former
police officer who knew police witnesses). In particular,
where the prospective juror works in law enforcement
and falls under the chain of command of a key witness,
courts have reasoned that the risk of bias is too great
and removed the juror under a principal challenge. See
Tate v. People, 125 Colo. 527, 538–40, 247 P.2d 665 (1952)
(juror was special deputy sheriff who reported to prose-
cuting witness); State v. Butts, 349 Mo. 213, 219–20,
159 S.W.2d 790 (1942) (juror was police officer, fellow
officers and chief of police were key witnesses). In all
of these cases, the juror’s relationship to a witness
was of so close a nature that it was likely to produce,
consciously or unconsciously, bias on the part of the
juror. In light of these authorities, which we find persua-
sive, we are not willing to adopt a categorical rule that
principal challenges are limited to those cases in which
a prospective juror has a prohibited relationship with
a party to the case, rather than a witness.
   We reaffirm today that a potential juror’s employment
as a police officer, standing alone, is not a ground to
remove that juror under a principal challenge. We clar-
ify, however, that if a defendant establishes that under
the circumstances of a particular case, the specific rela-
tionship between the challenged juror and the investi-
gating authority is of so close a nature that it is likely
to produce, consciously or unconsciously, bias on the
part of the juror, then the court should grant the defen-
dant’s motion to remove that juror under a principal
challenge.5 When reviewing a trial court’s ruling on a
principal challenge on appeal, we will look to the facts
as established by the party asserting the challenge dur-
ing voir dire to determine whether a prohibited relation-
ship, likely to impart bias, exists.
   In the present case, the defendant elicited the follow-
ing facts during voir dire. J.J. was employed as a police
officer in the town of Southbury. Although J.J. stated
that his ‘‘boss’’ was a Connecticut state police sergeant,
and that he ‘‘work[ed] under the state police,’’ the defen-
dant did not question him further to establish the specif-
ics of that relationship, such as who directed J.J.’s day-
to-day work or evaluated his performance. The defen-
dant did not elicit from J.J. any information concerning
the precise nature of the relationship between the
Southbury police and the Connecticut state police. It
is unclear from the record, for example, whether the
state police sergeant who J.J. considered his ‘‘boss’’
received day-to-day supervision from the state police,
or rather, from the town of Southbury. Moreover, the
defendant did not elicit any statement from J.J. or pre-
sent any other evidence that the Southbury police fell
under the chain of command of the state police troop
in Litchfield who investigated this case. Importantly,
J.J. confirmed that he did not personally know any of
the state troopers named on the witness list. There also
was no information elicited from J.J. that indicated
whether J.J. worked directly with any state troopers
other than the sergeant assigned to Southbury. On the
basis of the foregoing, we cannot conclude that the
defendant met his burden of showing that J.J. had a
direct relationship with the investigating agency or any
state troopers who were involved in the investigation,
much less a close relationship. As a result, the defendant
did not meet his burden of establishing a close relation-
ship between J.J. and a party or witness that would
require his removal for cause.
  In sum, because there was an insufficient factual
basis for the trial court to find the type of close relation-
ship between J.J. and a party or witness that would
require disqualification as a matter of law, we conclude
that the trial court properly denied the defendant’s prin-
cipal challenge with respect to J.J.
      The judgment of the Appellate Court is affirmed.
      In this opinion the other justices concurred.
  1
     We granted the defendant’s petition for certification to appeal limited
to the following issue: ‘‘Did the trial court deprive the defendant of a fair
trial by refusing to strike a prospective juror for cause when the juror was
a police officer whose supervisor was a member of the same department
that investigated the defendant’s criminal case?’’ State v. Benedict, 319 Conn.
924, 125 A.3d 200 (2015). Because the Appellate Court concluded that the
defendant did not meet his burden to prove that the juror’s supervisor was
a member of the investigating police department, the issue before this court,
more accurately rephrased, is whether the Appellate Court properly con-
cluded that the trial court did not deprive the defendant of his right to a
fair trial by denying his request to strike a juror for cause when the defendant
had shown that the juror was a police officer with possible ties to the agency
investigating the defendant’s case. See State v. Ouellette, 295 Conn. 173,
184, 989 A.2d 1048 (2010) (court may reframe certified question to more
accurately reflect issue).
   2
     In accordance with our policy of protecting the privacy interests of the
victims of sexual assault, we decline to identify the victim or others through
whom her identity may be ascertained. General Statutes § 54-86e.
   3
     To protect the privacy interests of the venireperson, we refer to him by
his first and last initials. State v. Gonzalez, 315 Conn. 564, 569 n.3, 109 A.3d
453 (2015).
   4
     The Appellate Court also rejected the defendant’s claims that the trial
court improperly had denied his request for a continuance and had admitted
certain evidence. See State v. Benedict, supra, 158 Conn. App. 615, 620.
These claims are not part of the present appeal.
   5
     While not categorically barring all police officers who work for the
agency that investigated the criminal case, we agree that ‘‘a law enforcement
agency employee with a close working relationship with testifying officers
from the same agency has at least the same risk of inherent prejudice as
has an employee of the prosecuting agency. In fact, because of the closer
proximity to criminal activity and the often dangerous nature of the work
done by agencies like the police department here, employees of such agen-
cies may more likely be seen as impliedly biased against criminal defendants
than are employees of a prosecuting agency.’’ United States v. Mitchell, 690
F.3d 137, 151 (3d Cir. 2012) (Jordan, J., concurring in part and dissenting
in part).